Exhibit 10.1

 

 

 

 

 

 

[g20170803120148916850.jpg]

 

Amended and Restated
DB SERP for Management
Committee Members of Domtar

As in effect on March 7, 2007, amended and restated on October 1, 2012, July 30,
2013, January 1st, 2015 and further on December 7, 2016

 

--------------------------------------------------------------------------------



[g20170803120148924851.jpg]

 

 



 

 

 

 

 

 

Table of Contents

1.Introduction1

2.Definitions1

3.Normal Retirement6

4.Early Retirement7

5.Deferral of Early Retirement Pension8

6.Non-Vested Termination of Employment8

7.Vested Termination8

8.Normal Form of Pension9

9.Optional Forms of Pension9

10.Death Before Commencement of Pension Payments10

11.Death After Commencement of Pension Payments10

12.Disability10

13.Administration11

14.Funding11

15.Non-Alienation of Benefits14

16.Conflicts or Inconsistencies14

17.Amendments15

18.General Provisions15

Appendix

 

 

 

 

 

--------------------------------------------------------------------------------



[g20170803120148924851.jpg]

 

 



 

 

 

 

 

1.

Introduction

1.1

The present document constitutes the DB SERP for Management Committee Members of
Domtar, hereinafter called the “DB SERP”.

1.2

The purpose of the DB SERP is to provide members of the Management Committee of
the Company with additional retirement benefits in excess of those that may be
payable in accordance with the provisions of the Base Plans and of the DC SERP,
as defined below.

2.

Definitions

2.1

Accrued Pension: at any date, the lesser of (a) and (b) defined below:

 

a)

two percent (2%) of the Best Average Earnings on such date multiplied by the
number of years of Credited Service on such date;

 

b)

fifty percent (50%) of the Best Average Earnings on such date.

2.2

Actuarial Equivalent:

 

a)

For a Member employed in Canada: Actuarial Equivalent Value as defined under the
Base Canadian Pension Plan;

 

b)

For a Member employed in the United States: Actuarial Equivalent as defined
under the Base U.S. Pension Plan.

 

c)

For a Member employed in both Canada and the United States: subject to Section
2.28, with respect to benefits or deemed benefits under the Base Canadian
Pension Plan, Actuarial Equivalent Value as defined in the Base Canadian Pension
Plan and with respect to benefits or deemed benefits under the Base U.S. Pension
Plan, Actuarial Equivalent as defined in the Base U.S. Pension Plan

2.3

Base Canadian Pension Plan: the Domtar Pension Plan for Non-Negotiated
Employees, as may be amended from time to time.

2.4

Base Plans: subject to Section 2.28,

 

a)

For a Member employed in Canada: the Base Canadian Pension Plan;

 

b)

For a Member employed in the United States: the Base U.S. Pension Plan and the
Base U.S. Savings Plan.

2.5

Base U.S. Pension Plan: the Domtar U.S. Salaried Pension Plan, as may be amended
from time to time.

DB SERP for Management Committee Members of Domtar1
As in effect on March 7, 2007, amended and restated on October 1, 2012, July 30,
2013, January 1, 2015 and further on December 7, 2016

--------------------------------------------------------------------------------



[g20170803120148924851.jpg]

 

 



 

 

 

 

 

2.6

Base U.S. Savings Plan: the Domtar U.S. Salaried 401(k) Plan and the Domtar
Personal Care 401(k) Plan, as may be amended from time to time.

2.7

Best Average Earnings: shall mean the highest annualized average Earnings of the
Member during any 60 consecutive months of membership in the Base Plans during
the 120 months of membership in the Base Plans prior to the date of Separation
from Service. In the event that there are less than 60 consecutive months, Best
Average Earnings shall be calculated by dividing the total Earnings of the
Member during the period of membership in the Base Plans by the number of months
during such period in respect of any part of which he shall have had Earnings
and multiplying the result by 12.

For the purpose of this Section 2.7, for a Member employed both in Canada and in
the United States, consecutive periods of membership under the Base Canadian
Pension Plan, the Base U.S. Pension Plan and the Base U.S. Savings Plan, and any
periods in which a Member is deemed to have Credited Service under Section 2.11,
shall be deemed consecutive membership in the Base Plans. To the extent
necessary, earnings shall be converted to the currency to be used for payment
pursuant to Section 18.1 based on the average exchange rate for the year or
shorter period earned.

For the purpose of this Section 2.7, bonuses are attributed to the month during
which they are actually paid. Notwithstanding, should the timing of bonus
payments differ from year to year, the number of bonus payments recognized shall
not exceed the number of years included in the averaging period, as determined
by the HR Committee. In addition, Earnings for a given month (other than
bonuses) are deemed to be equal to the Earnings for the corresponding calendar
year (other than bonuses) divided by the number of months of membership in the
Base Plans during the said calendar year.

2.8

Board: the Board of Directors of Domtar Corporation.

2.9

Code: the U.S. Internal Revenue Code of 1986, as amended.

2.10

Company: means Domtar Corporation and any of its subsidiaries or affiliated
companies.

2.11

Credited Service: shall mean the period of service with the Company, before the
executive’s Separation from Service, that starts with the date the executive
becomes a Member of the DB SERP and ends on the later of October 1, 2012 and the
date the executive ceases to be a member of the DB SERP, as defined in Section
2.18, during which:

 

a)

For a Member employed in Canada: the Member is accruing credited service under
the DB Option of the Base Canadian Pension Plan or the Company is contributing
on behalf of the Member under the DC Option of the Base Canadian Pension Plan,
or would be contributing if it were not for the tax limits;

DB SERP for Management Committee Members of Domtar2
As in effect on March 7, 2007, amended and restated on October 1, 2012, July 30,
2013, January 1, 2015 and further on December 7, 2016

--------------------------------------------------------------------------------



[g20170803120148924851.jpg]

 

 



 

 

 

 

 

 

b)

For a Member employed in the United States: the Company is contributing on
behalf of the Member under the Base U.S. Savings Plan, or would be contributing
if it were not for applicable Code limits and assuming the Member elected to
contribute to the Base U.S. Savings Plan.

 

c)

For a Member with periods of employment in both Canada and the United States:
subject to Section 2.28, during the period the Member is employed in Canada, the
Member is accruing credited service as provided in paragraph (a) of this Section
2.11 and, during the period the Member is employed in the United States, the
Company is contributing on behalf of the Member as provided in paragraph (b) of
this Section 2.11, provided that, unless Section 2.23(e) of the DC SERP for
Designated Executives of Domtar applies to the Member for a particular calendar
year during which such Member transitions from one country to another, the
accruals or contributions, as applicable, at the commencement of the particular
calendar year shall be deemed to continue in the same Base Plan for the
remainder of the particular calendar year (or, if earlier, until a Separation
from Service) without duplication and without a break in service other than as a
result of a Separation from Service.

2.12

DC SERP: the DC SERP for Designated Executives of Domtar and the DC SERP for
Designated Executives of Domtar Personal Care, as may be amended from time to
time.

2.13

Deemed Account Balance:

 

a)

With respect to a defined contribution provision of the Base Plans, subject to
Section 2.28, the account balance, for the same period as used to determine the
Credited Service with reference to the applicable Base Plan, calculated on the
following basis:

 

i)

Deemed contributions are determined assuming the Member has elected to
contribute at the maximum rate allowed under the applicable Base Plans, with the
matching of Company contributions in accordance with the respective Base Plans
provisions;

 

ii)

Deemed credited interest is calculated on the Deemed Account Balance at the
beginning of the calendar year and on the deemed Company contributions during
the calendar year, assuming such deemed contributions, as applicable, are made
in the middle of the year, at the same rate of return as credited under the DC
SERP.

 

b)

With respect to the DC SERP, the actual notional account balance of the Member.

2.14

Default: shall have the meaning given to it in the Trust Agreement.

2.15

Earnings: subject to Section 2.28,

DB SERP for Management Committee Members of Domtar3
As in effect on March 7, 2007, amended and restated on October 1, 2012, July 30,
2013, January 1, 2015 and further on December 7, 2016

--------------------------------------------------------------------------------



[g20170803120148924851.jpg]

 

 



 

 

 

 

 

 

a)

For a Member employed in Canada: Earnings as defined under the Base Canadian
Pension Plan;

 

b)

For a Member employed in the United States: Compensation as defined under the
Base U.S. Savings Plan;

With the exception that bonuses recognized in a) or b) above in a given year
will not exceed the lesser of:

 

c)

The actual target bonus, as determined from time to time by the Company for the
Member; and

 

d)

A target bonus of 50% of the previous year’s salary.

For the period of disability recognized pursuant to Section 12 of the DB SERP,
Earnings are deemed to be equal to the Member’s salary rate on the day his
disability begins.

2.16

HR Committee: the Human Resources Committee of the Board.

2.17

Management Committee: the Management Committee of the Company as appointed by
the Board upon recommendation of the Chief Executive Officer of the Company.

2.18

Member:

 

a)

An executive of the Company from the date he is designated as a member of the
Management Committee and who is entitled to benefits under the DB SERP; or

 

b)

Any former members of the Management Committee as recommended by the Company’s
Chief Executive Officer; or

 

c)

Any other executive of the Company as recommended by the HR Committee.

Notwithstanding the above, a member of the Management Committee covered under a
grandfathered SERP arrangement would not be a Member of the DB SERP. For
convenience, a list of such members of the Management Committee covered under a
grandfathered SERP arrangement as at March 7, 2007 is included in the Appendix.

2.19

Normal Retirement Date: with respect to a Member, the first day of the month
coinciding with or immediately following the Member’s sixty-fifth (65th)
birthday.

2.20

Refundable Tax: shall have the meaning given to it in the Trust Agreement.

2.21

Section 409A: section 409A of the Code and the rules, regulations and guidance
promulgated thereunder.

DB SERP for Management Committee Members of Domtar4
As in effect on March 7, 2007, amended and restated on October 1, 2012, July 30,
2013, January 1, 2015 and further on December 7, 2016

--------------------------------------------------------------------------------



[g20170803120148924851.jpg]

 

 



 

 

 

 

 

2.22

Separation from Service: occurs (or a Member Separates from Service) when

 

a)

For a U.S. Taxpayer: the Member ceases to be employed by the Company and all
entities considered a single employer with the Company under Code Sections
414(b) and (c) as a result of the Member’s death, retirement, or other
termination of employment. Whether a Separation from Service takes place is
based on all the relevant facts and circumstances and determined in accordance
with Section 409A.

 

b)

For a Member other than a U.S. Taxpayer: the Member ceases to be employed by the
Company as a result of the Member’s death, retirement, or other termination of
employment.

2.23

Trust Agreement: the agreement between the Company or a subsidiary or affiliated
company and a Trustee, as may be entered into in accordance with Section 14.1 or
Section 14.2 of the DB SERP, as applicable.

2.24

Trust Fund: shall have the meaning given to it in the Trust Agreement.

2.25

Trustee: the trustee party to the Trust Agreement.

2.26

U.S. Taxpayer: a Member who

 

a)

Is a U.S. citizen; or

 

b)

Is a foreign national/U.S. permanent resident (“green card” holder); or

 

c)

Is a foreign national who meets the “substantial physical presence” test during
an applicable calendar year;

 

d)

Is a “dual status” individual and either

 

i)

Who declares that he is a U.S. Taxpayer (under (a), (b), or (c) above); or

 

ii)

Who the Company determines is a U.S. Taxpayer (under (a), (b), or (c) above);

 

e)

Is subject to U.S. federal income tax under the terms of the Canada-United
States Tax Convention (1980) and the Protocols in effect thereunder; or

 

f)

Whose benefits under this DB SERP are otherwise subject to taxation in the U.S.

Notwithstanding the foreign Member declaration of U.S. Taxpayer status, and
unless proven otherwise, if the Company’s payroll, human resources, or other
records indicate that the Member is a U.S. Taxpayer, then the member shall be
deemed to be a U.S. Taxpayer for the purposes of the DB SERP.

DB SERP for Management Committee Members of Domtar5
As in effect on March 7, 2007, amended and restated on October 1, 2012, July 30,
2013, January 1, 2015 and further on December 7, 2016

--------------------------------------------------------------------------------



[g20170803120148924851.jpg]

 

 



 

 

 

 

 

2.27

For the purposes of the present document, the terms and expressions listed below
shall have the meaning given to them in the Base Plans:

 

a)

Base Canadian Pension Plan:

 

•

Balanced Fund

 

•

DB Option

 

•

DC Option

 

b)

Base U.S. Savings Plan

 

•

Balanced Index Fund

2.28

For the purposes of the present document:

 

a)

If a Member has periods of employment in both Canada and the United States,
then, except as expressly provided otherwise, the provisions of the present
document with respect to Members employed in Canada shall apply with respect to
such periods as the Member is employed in Canada and the provisions of the
present document with respect to Members employed in the United States shall
apply with respect to such periods as the Member is employed in the United
States;

 

b)

A Member shall be considered to be employed in the country of the Member’s
primary payroll location unless the Member and the Company agree otherwise;

 

c)

In no event shall a Member be deemed to be employed in two locations
simultaneously; and

 

d)

Unless Section 2.23e) of the DC SERP for Designated Executives of Domtar applies
to a Member for the applicable calendar year, deemed Member contributions and
deemed Company contributions shall be deemed to be made to only one country’s
Base Plans in a single calendar year, with the deemed contributions based on the
Base Plans of the country of the Member’s primary payroll location at the
commencement of the applicable calendar year.

3.

Normal Retirement

A Member who Separates from Service, for a reason other than death, on or beyond
his Normal Retirement Date, shall receive from the Company, in accordance with
the DB SERP, a monthly pension of one twelfth of the excess of (a) over (b)
below:

a)

His Accrued Pension, determined on his date of Separation from Service;

b)

With respect to the same years of service recognized as Credited Service under
the DB SERP, the sum of the annual amount of the lifetime pension to which the
Member is entitled on his date of Separation from Service in accordance with:

DB SERP for Management Committee Members of Domtar6
As in effect on March 7, 2007, amended and restated on October 1, 2012, July 30,
2013, January 1, 2015 and further on December 7, 2016

--------------------------------------------------------------------------------



[g20170803120148924851.jpg]

 

 



 

 

 

 

 

 

i)

For a Member employed in Canada: the DB Option and/or the DC Option of the Base
Canadian Pension Plan and the DC SERP. For the purposes of this paragraph, the
annual amount of lifetime pension to which the Member is entitled under the DC
Option of the Base Canadian Pension Plan and under the DC SERP is equal to the
Actuarial Equivalent of the Deemed Account Balance of the Member in each of
these plans;

 

ii)

For a Member employed in the United States: the Base U.S. Pension Plan, the Base
U.S. Savings Plan and the DC SERP. For the purposes of this paragraph, the
annual amount of pension to which the Member is entitled under the Base U.S.
Savings Plan and under the DC SERP is equal to the Actuarial Equivalent of the
Deemed Account Balance of the Member in each of these plans.

 

iii)

For a Member with periods of employment in both Canada and the United States,
subject to Section 2.28, with respect to periods the Member was employed in
Canada, the amount determined in accordance with clause (i) of this paragraph
(b), plus, with respect to the periods the Member was employed in the United
States, the amount determined in accordance with clause (ii) of this paragraph
(b), provided that, unless Section 2.23e) of the DC SERP for Designated
Executives of Domtar applies to such Member in the applicable year, with respect
to a calendar year in which the Member transitioned from one country to another,
whichever of clause (i) or (ii) applies at the beginning of such calendar year
shall apply for the remainder of such calendar year. The amount determined in
accordance with either clause (i) or clause (ii) of this paragraph (b) which is
in a currency other than the currency used for payment shall be converted to the
currency to be used for payment using the exchange rate at the date of
Separation from Service.

For the purposes of this paragraph (b), any amount of pension shall be
determined disregarding any credit splitting resulting from a marriage
breakdown.

Notwithstanding anything in this Section 3 to the contrary, any pension provided
to a U.S. Taxpayer pursuant to this DB SERP, except as otherwise provided in
Section 10, shall be paid in accordance with Section 9.3.

4.

Early Retirement

A Member who Separates from Service, for a reason other than death after
completing two (2) years of service as a Member before his Normal Retirement
Date but on or after age 55, shall receive from the Company, in accordance with
the DB SERP, a monthly pension determined as in Section 3 above, except that the
Accrued Pension determined in accordance with paragraph (a) of Section 3 shall
be reduced by one half of one percent (0.5%) for each calendar month his early
retirement date precedes the date of his sixty second (62nd) birthday.

DB SERP for Management Committee Members of Domtar7
As in effect on March 7, 2007, amended and restated on October 1, 2012, July 30,
2013, January 1, 2015 and further on December 7, 2016

--------------------------------------------------------------------------------



[g20170803120148924851.jpg]

 

 



 

 

 

 

 

Notwithstanding anything in this Section 4 to the contrary, any pension provided
to a U.S. Taxpayer pursuant to this DB SERP, except as otherwise provided in
Section 10, shall be paid in accordance with Section 9.3.

5.

Deferral of Early Retirement Pension

A Member, other than a U.S. Taxpayer, who Separates from Service, for a reason
other than death, before his Normal Retirement Date but on or after age 55 and
who is entitled to a pension from the DB SERP under Section 4 above, may elect
to defer the commencement of this pension until the first day of any calendar
month preceding or coinciding with his Normal Retirement Date.

In such event, the amount of pension to which he is entitled in accordance with
the DB SERP shall be calculated as provided in Sections 3 and 4, adjusted to
reflect the pension commencement date in the applicable calculations.

For more certainty, this Section 5 does not apply to a U.S. Taxpayer.

6.

Non-Vested Termination of Employment

A Member who Separates from Service, for a reason other than death, before
completing two (2) years of service as a Member is not entitled to any benefit
under the DB SERP.

7.

Vested Termination

7.1

A Member who Separates from Service, for a reason other than death, after
completing two (2) years of service as a Member shall receive from the Company,
in accordance with the DB SERP, a monthly pension determined as in Section 3
above, payable from his Normal Retirement Date.

Any increase in pension under the DB Option of the Base Canadian Pension Plan
after Separation from Service and before payments commence shall have no impact
on the pension payable from the DB SERP.

7.2

If the Member elects to receive the pension to which he is entitled in
accordance with the Base Plans before his Normal Retirement Date, he will be
assumed to have elected the same option for the pension due in accordance with
Section 7.1 of the DB SERP. In this event, the pension due in accordance with
the DB SERP shall be the Actuarial Equivalent of the pension payable from his
Normal Retirement Date and shall commence on the same date as will the pension
due in accordance with the Base Plans.

7.3

Upon his Separation from Service prior to age 55, instead of the pension
described in paragraphs 7.1 and 7.2 above, the Member may elect to receive a
single lump sum payment equal to the Actuarial Equivalent of the pension
described in paragraph 7.1 above.

DB SERP for Management Committee Members of Domtar8
As in effect on March 7, 2007, amended and restated on October 1, 2012, July 30,
2013, January 1, 2015 and further on December 7, 2016

--------------------------------------------------------------------------------



[g20170803120148924851.jpg]

 

 



 

 

 

 

 

7.4

Notwithstanding anything to the contrary in this Section 7, a U.S. Taxpayer is
only entitled to the single lump sum payment described in paragraph 7.3. For a
U.S. Taxpayer, such payment shall be made in accordance with the provisions of
Section 9.3. For more certainty, a U.S. Taxpayer is not entitled to the monthly
pension payments described in paragraphs 7.1 and 7.2 and paragraph 9.1.

8.

Normal Form of Pension

Subject to paragraphs 7.4 and 9.3 for a U.S. Taxpayer, the normal form of
pension payable under the DB SERP shall consist of monthly benefits payable in
equal amounts starting on the first day of the month in which the Member
commences retirement, and on the first day of every subsequent month for the
life of the Member. If the Member dies before 60 monthly payments have been
made, payments under the DB SERP shall continue to his estate until 60 monthly
payments have been made.

For the purposes of Sections 3, 4, 5 and 7 of the DB SERP, the pension amount
due in accordance with the Base Plans and the DC SERP shall be that which
corresponds to the normal form of pension of the DB SERP and shall exclude the
additional pension resulting from excess contributions of the Base Plans, if
any.

9.

Optional Forms of Pension

9.1

The same optional forms of payment as under the DB Option of the Base Canadian
Pension Plan are offered to a Member, other than a U.S. Taxpayer, who Separates
from Service on or after age 55, in accordance with the DB SERP.

In this event, the payment of the pension due in accordance with the DB SERP
shall be the Actuarial Equivalent of the pension under the normal form of
payment described in Section 8. However, if the Member elects a form of pension
under the DB Option of the Base Canadian Pension Plan that has an Actuarial
Equivalent value greater than the Actuarial Equivalent value of the pension
under the normal form of payment under the DB SERP, the DB SERP pension shall be
reduced by the Actuarial Equivalent of such additional value under the Base
Canadian Pension Plan.

9.2

Notwithstanding paragraph 9.1 above, with the consent of the HR Committee,
instead of the pension described in Section 8 or in paragraph 9.1 above, the
Member may elect to receive a single lump sum payment. For the purposes of this
paragraph, the lump sum payment to which the Member is entitled is equal to the
Actuarial Equivalent of the pension payable under the normal form of payment
described in Section 8 above.

 

 

 

DB SERP for Management Committee Members of Domtar9
As in effect on March 7, 2007, amended and restated on October 1, 2012, July 30,
2013, January 1, 2015 and further on December 7, 2016

--------------------------------------------------------------------------------



[g20170803120148924851.jpg]

 

 



 

 

 

 

 

9.3

Notwithstanding anything to the contrary in Section 8 or in paragraphs 9.1 or
9.2 above, a U.S. Taxpayer is only entitled to the single lump sum benefit
described in paragraphs 7.4 and 9.2 above. For a U.S. Taxpayer, such payment
shall be made within 90 days following the six (6) month anniversary of the date
of Separation from Service and on the same day that benefits under the DC SERP
are paid to the U.S. Taxpayer. For more certainty, a U.S. Taxpayer is not
entitled to the monthly pension payments described in Sections 3, 4 and 5,
paragraphs 7.1, and 7.2, Section 8 and paragraph 9.1 or elect any other time or
form of payment. The time of payment of benefits to U.S. Taxpayers under the DB
SERP shall be the same as under this DC SERP.

10.

Death Before Commencement of Pension Payments

If a Member Separates from Service by reason of death before the commencement of
his pension payments, his estate shall receive a single lump sum payment equal
to the Actuarial Equivalent of the benefits to which he would have been entitled
under the DB SERP had he Separated from Service for a reason other than death on
the day of his death. Any such payment shall be made within 90 days of the date
of the Member’s death.

11.

Death After Commencement of Pension Payments

If a Member, other than a U.S. Taxpayer, dies after payment of his pension,
determined in accordance with Articles 3, 4, 5 or paragraph 7.1 or 7.2, as
applicable, has commenced, the death benefits shall be determined in accordance
with the normal form of payment as described in Section 8, or the optional form
of payment selected pursuant to paragraph 9.1, as applicable.

12.

Disability

Despite the definition of Credited Service in Section 2.11 of the DB SERP, a
Member who is considered disabled under the Base Plans, and who continues, on
that basis, to accrue credited service, pension credits, or company
contributions under such Base Plans, as the case may be, shall continue to
accrue Credited Service for the purposes of the DB SERP while disabled, but only
if the Member became so disabled while a member of the Management Committee.

Benefits will only be paid from the DB SERP upon the Member’s actual Separation
from Service, as described in Sections 3, 4, 5, 6 or 7 and, in the case of a
U.S. Taxpayer, 9.3 above, as applicable.

For the purposes of Section 14 of the DB SERP, a disabled Member, other than a
U.S. Taxpayer, who became disabled while a member of the Management Committee is
deemed to be a member of the Management Committee until the date of his
Separation from Service. Provided he is at least age 55 upon Separation from
Service, the DB SERP benefits of such a disabled Member will start to be funded
in accordance with Section 14 from the earlier of his Separation from Service
and his attainment of age 60.

DB SERP for Management Committee Members of Domtar10
As in effect on March 7, 2007, amended and restated on October 1, 2012, July 30,
2013, January 1, 2015 and further on December 7, 2016

--------------------------------------------------------------------------------



[g20170803120148924851.jpg]

 

 



 

 

 

 

 

13.

Administration

The HR Committee is responsible for the administration of the DB SERP, the
supervision of its application and the interpretation of its provisions. With
respect to Members who are not U.S. Taxpayers, the HR Committee may, at its
discretion, approve other settlement options of benefits payable under this
Plan.

14.

Funding

This Section 14 does not apply to U.S. Taxpayers.

14.1

Funding from age 60 onward

This Section 14.1 is subject to Section 14.2.

Within 12 months of the date a Member, other than a U.S. Taxpayer, turns 60, and
provided he is a member of the Management Committee on that date, the Company
shall fund the benefits payable under the DB SERP by means of the Trust Fund
contemplated in the Trust Agreement.

The Company may, at its discretion, fund a Member’s benefit in a Trust Fund in
which the Member is the only beneficiary or in a Trust Fund that includes
multiple Members as beneficiaries.

Funding shall be effected by amortizing, over a five (5) year period, the cost
of the benefits of the DB SERP for participation prior to age 60 and by paying,
annually, the current service cost. The Base Canadian Pension Plan’s actuary
will determine the payments on account of amortization and current service using
the actuarial assumptions and methods described in the Trust Agreement.

The Member’s interest in the assets held under the Trust Agreement will vest
only if:

 

a)

he dies in active service after age 60;

 

b)

he retires on or after the Normal Retirement Date and is a member of the
Management Committee at the time of his retirement; or

 

c)

he is terminated by the Company within 12 months of a change of control of the
Company as defined in the Trust Agreement.

 

 

 

 

DB SERP for Management Committee Members of Domtar11
As in effect on March 7, 2007, amended and restated on October 1, 2012, July 30,
2013, January 1, 2015 and further on December 7, 2016

--------------------------------------------------------------------------------



[g20170803120148924851.jpg]

 

 



 

 

 

 

 

The Trustee shall pay the benefits under the DB SERP to the Member from that
point onward unless the Company notifies the Trustee that it intends to pay the
benefits directly. Any amount remaining in the Trust Fund after all benefits
required to be paid by the DB SERP have been paid, including any refundable tax
balance, shall be returned to the Company. Any surplus assets in the Trust Fund,
based on the last filed actuarial report, may be returned to the Company while
the Trust Fund continues to exist. If the Member Separates from Service or
ceases to be a member of the Management Committee prior to the Normal Retirement
Date and the Trust Fund is intended to provide benefits in respect of only the
applicable Member, the Trust Fund, including refundable tax, shall be returned
to the Company and the Trust Agreement shall terminate.

14.2

Letters of Credit

 

a)

The Company shall arrange for the issuance of a new Letter of Credit, or the
renewal of an existing Letter of Credit, in accordance with this Section 14.2,
and in accordance with the Trust Agreement, in respect of benefits payable under
the DB SERP on behalf of persons who were Members and were actively employed by
the Company on the effective date of the Trust Agreement or who become Members
thereafter, provided such persons or their survivors who are entitled to
benefits under the DB SERP are not U.S. Taxpayers. On the effective date of the
Trust Agreement, the DB SERP shall become a retirement compensation arrangement
within the meaning of the Income Tax Act.

Coverage in respect of benefits under the DB SERP by the Letter of Credit shall
cease once all benefits payable under the DB SERP on behalf of a person have
been paid. Coverage in respect of benefits under the DB SERP by the Letter of
Credit shall also cease with respect to all benefits when a Member becomes a
U.S. Taxpayer.

The amount of the Letter of Credit shall be determined in accordance with an
actuarial valuation performed in accordance with the Trust Agreement.

Coverage by the Letter of Credit for benefits payable under the DB SERP may be
combined with coverage for benefits payable under the DC SERP for Designated
Executives of Domtar and the Supplementary Pension Plan for Designated Managers
of Domtar Inc.

 

 

 

 

DB SERP for Management Committee Members of Domtar12
As in effect on March 7, 2007, amended and restated on October 1, 2012, July 30,
2013, January 1, 2015 and further on December 7, 2016

--------------------------------------------------------------------------------



[g20170803120148924851.jpg]

 

 



 

 

 

 

 

If an event of Default occurs, benefits covered by the Letter of Credit shall be
settled in a lump sum amount. Subject to the terms and assumptions specified in
the Trust Agreement, in the case of Members covered by the Letter of Credit who
are age 55 or over or on behalf of whom a pension is in payment, such lump sum
amount shall be determined in a manner allowing the purchase of a prescribed
annuity providing an after-tax pension amount reasonably similar to what would
have been provided under the DB SERP if retirement had occurred on the date of
Default if it had not already occurred; and such lump sum amount shall be used
to purchase an annuity on behalf of the Member. Also, subject to the terms and
assumptions specified in the Trust Agreement, in the case of Members covered by
the Letter of Credit who are aged less than 55, such lump sum amount shall be
determined in a manner allowing to accumulate on an after-tax return basis to an
amount that could be used by the Member to purchase a prescribed annuity at
Normal Retirement Date that would provide an after-tax pension amount reasonably
similar to the deferred pension that would have been provided under the DB SERP
if Separation from Service had occurred on the date of Default. For greater
certainty, the lump sum amount shall be nil if Separation from Service or early
retirement was deemed to occur prior to attainment of two years of service as a
Member.

 

b)

In the event that the conditions listed in Section 14.1 apply to a person, the
Company may choose to fund benefits payable under this DB SERP in accordance
with Section 14.1 using a separate Trust Fund or to maintain coverage under the
Letter of Credit on behalf of this person in an amount at least equal to the
amount of funding required under Section 14.1. Coverage in respect of benefits
under the DB SERP by the Letter of Credit shall be reduced by the amount of any
funding provided in a separate Trust Fund for the benefit of the Member in
accordance with Section 14.1.

 

c)

Where a Letter of Credit is issued or renewed in accordance with this Section
14.2, the Company shall arrange with the issuer thereof to issue or renew, as
the case may be, the Letter of Credit in the name of the Trustee, to be held by
the Trustee as part of the Trust Fund.

 

d)

To secure the issuance or renewal of a Letter of Credit, the Company shall
contribute to the Trust Fund the amount that, after withholding and payment of
the Refundable Tax therefrom, is required by the issuer of the Letter of Credit
for the issuance or renewal of the Letter of Credit, as the case may be.

 

e)

On or before the Renewal Date of a particular Letter of Credit held by the
Trustee, the Company shall either:

 

 

i)

cause the issuer of the particular Letter of Credit to renew it on the same
terms and conditions as applied before the renewal;

 

ii)

substitute for the particular Letter of Credit another Letter of Credit on the
same terms and conditions as the particular Letter of Credit; or

DB SERP for Management Committee Members of Domtar13
As in effect on March 7, 2007, amended and restated on October 1, 2012, July 30,
2013, January 1, 2015 and further on December 7, 2016

--------------------------------------------------------------------------------



[g20170803120148924851.jpg]

 

 



 

 

 

 

 

 

iii)

contribute to the Trust Fund the face amount of the Letter of Credit or such
other amount required in accordance with the last actuarial valuation report.

 

f)

Where the Company does not comply with paragraph (e) of this Section 14.2 or
where there occurs a Default, the Trustee shall forthwith demand payment under
the Letter of Credit.

 

g)

In this Section 14.2,

“Letter of Credit” means, subject to paragraph b) of this Section 14.2, an
irrevocable, standby, unsecured letter of credit obtained from a Schedule 1
Canadian Bank or other lender with a term of one year which names the Trustee as
beneficiary permitted to draw down (an amount up to the face amount) on the
Letter of Credit on the occurrence of a Default or a failure by the Company to
comply with paragraph (e) of this Section 14.2, and which shall require the
issuing bank or lender to withhold and remit to the Receiver General the
appropriate amount of Refundable Tax (provided that, notwithstanding the
foregoing, the first Letter of Credit issued in connection with this DB SERP may
have a term of less than one year);

“Renewal Date”, in relation to a Letter of Credit, means the date that is thirty
(30) days before the Letter of Credit is to expire.

14.3

Company’s responsibility

For more certainty, in the event that, for whatever reason, the assets of the
Trust Fund are insufficient to pay for the benefits payable under the DB SERP as
and when they become due, notwithstanding any other provision of this Section
14, the Company shall remain responsible for the payment of such benefits.

15.

Non-Alienation of Benefits

No benefit payable under the provisions of the DB SERP shall be in any manner
capable of anticipation, surrender, commutation, alienation, sale, transfer,
assignment, pledge, encumbrance or charge; nor shall any such benefit be in any
manner subject to the debts, contracts, liabilities, engagements or torts of the
person entitled to such benefit, except as specifically provided in any
applicable legislation.

16.

Conflicts or Inconsistencies

In the event of any conflict or inconsistency between the provisions of the DB
SERP and the provisions of the Base Plans, the provisions of the DB SERP shall
prevail.

 

 

DB SERP for Management Committee Members of Domtar14
As in effect on March 7, 2007, amended and restated on October 1, 2012, July 30,
2013, January 1, 2015 and further on December 7, 2016

--------------------------------------------------------------------------------



[g20170803120148924851.jpg]

 

 



 

 

 

 

 

17.

Amendments

The Company reserves the right to amend or terminate the DB SERP at any time.
Subject to Section 18.6, no amendment or termination shall adversely affect any
benefits that have accrued up to the effective date of such change, based on
Earnings, Credited Service, Base Plans and DC SERP accrued benefits up to that
date, which effective date shall not precede the date on which the change is
communicated to the Member. Notwithstanding the foregoing, any amendment to this
DB SERP which is the result of a change to the Base Plans shall take effect as
of the same date as applicable in respect of the amendment to the Base Plans.

18.

General Provisions

18.1

Currency

Notwithstanding anything to the contrary herein, all payments under the DB SERP
shall be in Canadian currency for Members employed in Canada, and in U.S.
currency for Members employed in the United States, in each case as of the last
date of employment with the Company.

18.2

Withholding and reporting

All payments under the DB SERP are expressed on a pre-tax basis and shall be
subject to applicable withholding tax and reporting pursuant to applicable
legislation.

18.3

Interpretation

The DB SERP shall be interpreted, with respect to a Member, in accordance with
the laws of the same jurisdiction as applicable for purposes of the Member’s
employment agreement with the Company, which is in force at the relevant time,
or in the absence of an employment agreement, with the law of the Province of
Québec for a Member employed in Canada, and with the law of the State of South
Carolina for a Member employed in the United States.

 

18.4

Entire Agreement

Except to the extent expressly contemplated by the HR Committee at the time of
adoption of the DB SERP, the DB SERP supersedes and replaces any and all prior
plans, agreements, arrangements or understandings between the Company and the
Member regarding any retirement benefits to be provided to the Member in excess
of those that may be payable in accordance with the provisions of the Base Plans
and of the DC SERP.

 

 

DB SERP for Management Committee Members of Domtar15
As in effect on March 7, 2007, amended and restated on October 1, 2012, July 30,
2013, January 1, 2015 and further on December 7, 2016

--------------------------------------------------------------------------------



[g20170803120148924851.jpg]

 

 



 

 

 

 

 

18.5

Severability

Should any of the provisions of the DB SERP and/or conditions be illegal or not
enforceable, it or they shall be considered severable and the DB SERP and the
remaining conditions shall remain in full force and effect and be binding upon
the parties as though the said provision or provisions had never been included.

18.6

Enurement

The DB SERP shall enure to the benefit of and be binding upon the respective
successors of the parties hereto, and the heirs, administrators and legal
representatives of the Member.

18.7

Section 409A

Neither the Company nor any of its directors, officers or employees shall have
any liability to a Member in the event Section 409A applies to any benefit paid
or provided pursuant to the DB SERP in a manner that results in adverse tax
consequences for the Member or any of his or her beneficiaries or transferees.
The HR Committee may unilaterally amend, modify or terminate any benefit
provided under the DB SERP if it determines, in its sole discretion, that such
amendment, modification or termination is necessary or advisable to comply with
applicable U.S. law as a result of changes in law or regulation or to avoid the
imposition of an additional tax, interest or penalty under Section 409A.

18.8Claims Procedure

The HR Committee shall adopt claims procedures, with respect to Members who are
U.S. Taxpayers, in accordance with Department of Labor Regulations Section
2560.503-1.

DB SERP for Management Committee Members of Domtar16
As in effect on March 7, 2007, amended and restated on October 1, 2012, July 30,
2013, January 1, 2015 and further on December 7, 2016

--------------------------------------------------------------------------------



[g20170803120148924851.jpg]

 

 



 

 

 

 

 

APPENDIX

Members of the Management Committee covered under a grandfathered SERP
arrangement as at March 7, 2007

Steven Barker
Roger Brear
James Lenhoff
Gilles Pharand
Raymond Royer

 

DB SERP for Management Committee Members of Domtar17
As in effect on March 7, 2007, amended and restated on October 1, 2012, July 30,
2013, January 1, 2015 and further on December 7, 2016